Case: 18-40129      Document: 00514687821         Page: 1    Date Filed: 10/18/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-40129                      United States Court of Appeals

                                  Summary Calendar
                                                                               Fifth Circuit

                                                                             FILED
                                                                      October 18, 2018

UNITED STATES OF AMERICA,                                               Lyle W. Cayce
                                                                             Clerk
                                                 Plaintiff-Appellee

v.

MARIA DEL CARMEN SARABIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:17-CR-358-2


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Without benefit of a plea agreement, Defendant-Appellant Maria Del
Carmen Sarabia pleaded guilty to conspiracy to possess with intent to
distribute methamphetamine and to two counts of aiding and abetting
possession with intent to distribute methamphetamine.                     On appeal, she
contends that the judgment reflects incorrect end dates for all three offenses.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40129    Document: 00514687821    Page: 2   Date Filed: 10/18/2018


                                No. 18-40129

The Government concurs, and our independent review of the record confirms
the clerical error.
      Federal Rule of Criminal Procedure 36 states: “After giving any notice it
considers appropriate, the court may at any time correct a clerical error in a
judgment, order, or other part of the record, or correct an error in the record
arising from oversight or omission.” A limited remand is appropriate here and
is GRANTED for the sole purpose of correcting the judgment to reflect correct
end dates for each offense. The judgment is otherwise AFFIRMED.




                                      2